DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Claims 1-20 are currently pending.  No claims have been cancelled.  No claims have been amended.  Claim 20 has been currently added.  Claims 1, 10, and 12 are independent claims.

Rejections - Withdrawn
The previous 35 U.S.C §102 rejection of claims 1 and 3-15 over Wlodkowski is withdrawn. 
The previous 35 U.S.C §103 rejection of claims 2, 16, and 19 over Wlodkowski in view of Bradley is withdrawn.
The previous 35 U.S.C §103 rejection of claim 17 over Wlodkowski in view of Mesguich Havilio is withdrawn.
The previous 35 U.S.C §103 rejection of claim 18 over Wlodkowski in view of Katsuranis is withdrawn.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are moot in view of new grounds of rejection.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “an audio assistance controller” in the second line.  Examiner suggests reciting “[[an]] the audio assistance controller”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “audio assistance” in the third line.  Examiner suggests reciting “the audio assistance”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: audio assistance configured to provide in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See paragraph [0171]: the corresponding structure is a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Note
The terminology "non-transitory" of claim 11 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.
The positively recited “processor” element of claim 12 has been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehota et al. (US 2010/0205523 A1; hereafter “Lehota”) in view of Seymour et al. (US 2010/0199215 A1; hereafter “Seymour”).

Regarding Claim 1, Lehota teaches an audio assistance method for a control interface of a terminal, the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by a user, (Lehota [0006] [0008]: a method for increasing accessibility of a web application [control interface] to an accessibility application (e.g., screen reader) [audio assistance]) 
the audio assistance method comprising, following a triggering of execution, by the terminal, of a process activating the control interface allowing a user of the terminal to interact with an executed process, (Lehota [0004] [0023]: at least one web application [control interface] is accessible by the web browser… NOTE: a web application would clearly be executed in response to a trigger otherwise the web application would not be generated or presented)
providing an active control interface with an assistance activation controller allowing the user of the terminal to activate audio assistance adapted to the active control interface, (Lehota [0004]: accessibility widget [an active control interface with an assistance activation controller], from a widget library, is provided to modify the DOM of the web browser; [0006] [0015] [0018] [0025]:  the accessibility widget is activated in response to manual selection for enabling screen reader accessibility for the web application)
Although Lehota describes a screen reader, Lehota may not explicitly teach every aspect of wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller.
Seymour teaches wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller. (Seymour [0050]: the function of the accessibility service in the computer system is initiated by a system event (block 201). A system event may be an input received from a user through an input device such as a keyboard, mouse, or similar input device; [0053] [0054]: if the accessibility service determines that the user interface data has changed or an element has been selected then related text or similar data may be passed to a text-to-speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted; [0062] [0063]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller as taught by Seymour for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota, with a reasonable expectation of success, in order to allow impaired users to navigate throughout a web page in a convenient and geographically intuitive manner (Seymour [0016] [0047]), which would assist visually impaired users to access and interact with computer systems (Seymour [0002]). In addition, references (Lehota and Seymour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 3, Lehota in view of Seymour teaches the audio assistance method comprising, following activation of audio assistance, replacing, solely and at least for one selection controller of the active control interface, triggering of execution of a subprocess associated with the selection controller of the active control interface with triggering of audio reproduction of descriptive data relating to the subprocess associated with the selection controller. (Lehota [0001] [0015]: enabling screen reader accessibility; Seymour [0062] [0063]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Lehota in view of Seymour teaches the audio assistance method comprising generating an audio assistance interface from a modification solely of the selection controller of the active control interface for the executed process and not for another process. (Seymour [0054] [0063]: describing only playing the corresponding audio for the selected interface element for the particular user interface) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Lehota in view of Seymour teaches further comprising generating an audio assistance interface for a control interface for a process is triggered as soon as at least one of the following events occurs: activation of audio assistance from a control interface for a process, installation of the audio assistance method on the terminal, installation of a process on the terminal, and update of a process on the terminal. (Lehota [0019] [0022] [0026]: The accessibility widget can be activated in a variety of ways. Examples include the following ways. First, the widget can be activated for all users when the page loads. Second, the widget can be activated based on the presence of a cookie or stored user profile information indicating special accessibility need; [0016] [0021] [0028] [0029]; Seymour [0050] [0075] [0080]) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Lehota in view of Seymour teaches wherein the generating the audio assistance interface comprises storing in the terminal, in association with the process, the generated audio assistance interface, and allowing subsequent activation of the audio assistance for the control interface for the process to trigger an implementation of the audio assistance interface stored in association with the process. (Lehota [0019] [0024] [0025]: the widget can be activated based on the presence of a cookie or stored user profile information indicating special accessibility needs. Thus, a cookie could be set to eliminate the need for the user to manually select the link in the future) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Lehota in view of Seymour teaches the audio assistance method comprising activating the audio assistance at a command of a user of the terminal triggering reproduction of an audio assistance interface for the process being executed, the audio assistance interface having been generated from a modification solely of a selection controller of the active control interface. (Seymour [0054] [0063] [0072]: describing determining an element has been selected then related text or similar data may be passed to a text-to-speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted for the element that was selected) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Lehota in view of Seymour teaches the audio assistance method comprising activation of the audio assistance at a command of a user of the terminal triggering reproduction of an audio assistance interface superposed on a reproduced active control interface, the audio assistance interface having been generated from a modification solely of a selection controller of the active control interface. (Lehota [0022] [0024]; Seymour [0053] [0054] [0075] [0080] [0110]: describing the user is able to access or navigate to subsequent screens [reproduced active control interface] and still activate the audio from the screen reader on the new screens in response to selecting a presented interface element) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Lehota in view of Seymour teaches wherein the control interface is at least one of a visual interface and a graphical interface. (Lehota [0009] [0020] [0029]: outputting web pages [visual/graphical interfaces]; Seymour [0051] [0054] [0104]: describing visual/graphical interfaces; Figs. 3A, 3G) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Lehota teaches a processing method configured to be executed by a terminal comprising a processor, (Lehota [0033] [0035]: processor)
the processing method comprising: activating a control interface of a terminal to allow a user of the terminal to interact with an executed processing method; (Lehota [0004] [0023]: at least one web application [control interface] is accessible by the web browser… NOTE: a web application would clearly be executed in response to a trigger otherwise the web application would not be generated or presented) and 
following a triggering of execution of the processing method by the terminal, providing the control interface with an activation controller for audio assistance allowing the user of the terminal to activate audio assistance adapted to the control interface, [the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by the user], (Lehota [0004]: accessibility widget, from a widget library, is provided to modify the DOM of the web browser; [0006] [0015] [0018] [0025]:  the accessibility widget is activated in response to manual selection for enabling screen reader accessibility for the web application)
Although Lehota describes a screen reader, Lehota may not explicitly teach every aspect of [the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by the user], wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller.
Seymour teaches the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by the user, wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller. (Seymour [0050]: the function of the accessibility service in the computer system is initiated by a system event (block 201). A system event may be an input received from a user through an input device such as a keyboard, mouse, or similar input device; [0053] [0054]: if the accessibility service determines that the user interface data has changed or an element has been selected then related text or similar data may be passed to a text-to-speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted; [0062] [0063]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller as taught by Seymour for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota, with a reasonable expectation of success, in order to allow impaired users to navigate throughout a web page in a convenient and geographically intuitive manner (Seymour [0016] [0047]), which would assist visually impaired users to access and interact with computer systems (Seymour [0002]). In addition, references (Lehota and Seymour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Lehota in view of Seymour teaches a non-transitory computer-readable medium comprising program code instructions stored thereon for executing the steps of the audio assistance method according to Claim 1 when the program code instructions are executed by a processor. (Lehota [0030] [0031] [0033]: a computer-usable or computer-readable medium providing program code for use by or in connection with a computer; Seymour [0019] [0115] [0118]) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Lehota teaches a computer terminal comprising: a processor configured to execute at least one process; (Lehota [0033] [0035]: processor)
at least one control interface for one of the at least one process; (Lehota [0004] [0023]: at least one web application [control interface] is accessible by the web browser) and 
an audio assistant for a control interface, (Lehota [0006] [0015] [0018] [0025]:  the accessibility widget is activated for enabling screen reader accessibility for the web application)
the audio assistant configured to provide, following a triggering of execution, by the terminal, of a process activating an active control interface allowing a user of the terminal to interact with an executed process, the active control interface with an assistance activation controller allowing the user of the terminal to activate audio assistance adapted to the active control interface, [the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by the user], (Lehota [0004] [0023]: at least one web application [control interface] is accessible by the web browser… NOTE: a web application would clearly be executed in response to a trigger otherwise the web application would not be generated or presented; [0004]: accessibility widget [an active control interface with an assistance activation controller], from a widget library, is provided to modify the DOM of the web browser; [0006] [0015] [0018] [0025]:  the accessibility widget is activated in response to manual selection for enabling screen reader accessibility for the web application; [0015] [0021]:  Once the web accessibility widget has been executed, a blind user will be able to use a screen reader with all previously inaccessible screen elements targeted by the widget for remediation; [0033] [0035])
Although Lehota describes a screen reader, Lehota may not explicitly teach every aspect of [the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by the user], wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller.
Seymour teaches the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by the user, wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller. (Seymour [0050]: the function of the accessibility service in the computer system is initiated by a system event (block 201). A system event may be an input received from a user through an input device such as a keyboard, mouse, or similar input device; [0053] [0054]: if the accessibility service determines that the user interface data has changed or an element has been selected then related text or similar data may be passed to a text-to-speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted; [0062] [0063]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller as taught by Seymour for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota, with a reasonable expectation of success, in order to allow impaired users to navigate throughout a web page in a convenient and geographically intuitive manner (Seymour [0016] [0047]), which would assist visually impaired users to access and interact with computer systems (Seymour [0002]). In addition, references (Lehota and Seymour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 13, Lehota in view of Seymour teaches wherein the audio reproduction of the descriptor comprises a vocalization of the descriptor. (Seymour [0055]: service may specify separate voices to be utilized by the text-to-speech program, male or female voices) [The motivation of claim 1 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Lehota in view of Seymour teaches wherein the audio reproduction of the descriptor comprises a sound associated with the subprocess. (Seymour [0055]: voices or cartoon style voices [sound] can be associated with a subprocess) [The motivation of claim 1 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Lehota in view of Seymour teaches wherein the audio reproduction is of the descriptor of the subprocess associated with the selection controller and is not for sequential listening to descriptive data from other selection controllers of the control interface. (Seymour [0054] [0063] [0086]: describing if the accessibility service determines that an element has been selected then related text or similar data may be passed to a text-to-speech engine, then the corresponding audio of the subprocess is outputted for the selected element and is not a sequential listening of other selection controllers…NOTE: a user can make a selection of various interface elements in the user interface rather than having to sequentially listen to everything presented on the user interface) [The motivation of claim 1 is applicable to claim 15 and thereby incorporated]

Regarding Claim 20, Lehota in view of Seymour teaches wherein providing the active control interface with an assistance activation controller allows the user of the terminal to immediately activate audio assistance adapted to the active control interface. (Lehota [0015] [0021]:  Once the web accessibility widget has been executed, a blind user will be able to use a screen reader with all previously inaccessible screen elements targeted by the widget for remediation.) [The motivation of claim 1 is applicable to claim 20 and thereby incorporated]

Claims 2, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehota in view of Seymour in further view of Bradley et al. (US 2017/0269816 A1; hereafter “Bradley”).

Regarding Claim 2, Lehota in view of Seymour teaches “accessibility services components may be initiated or closed during normal operation” (Seymour [0059]).  However, Lehota in view of Seymour may not explicitly teach every aspect of the audio assistance method comprising, following activation of audio assistance of an active control interface for a process executed by the terminal, providing an active interface for the executed process with an assistance deactivation controller allowing the user of the terminal to deactivate the audio assistance of the control interface for the executed process.
Bradley teaches the audio assistance method comprising, following activation of audio assistance of an active control interface for a process executed by the terminal, providing an active interface for the executed process with an assistance deactivation controller allowing the user of the terminal to deactivate the audio assistance of the control interface for the executed process. (Bradley [0051] [0052] [0008]: providing an icon a user can toggle the active interface between an activated state and deactivated state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide an assistance deactivation controller allowing the user of the terminal to deactivate the audio assistance as taught by Bradley for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota in view of Seymour, with a reasonable expectation of success, in order to remind the user that the audio assistance for the active interface is activated and that it can be deactivated which allows the user to switch between activated and deactivated states. In addition, references (Lehota in view of Seymour and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Lehota in view of Seymour teaches wherein activating [and deactivating] the audio assistance includes selecting an area or button [in a corner] of the control interface. (Lehota [0006]: the accessibility widget is activated in response to manual selection of a link)
Seymour does teach “accessibility services components may be initiated or closed during normal operation” [0059].  However, Lehota in view of Seymour may not explicitly teach every aspect of wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface.
Bradley teaches wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface. (Bradley [0034] [0051] [0052]: accessibility icon located in the corner of the control interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to select an area or button in a corner of the control interface for activating/deactivating the audio assistance as described by Bradley for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota in view of Seymour, with a reasonable expectation of success, for visibility purposes which allows the user to quickly switch between an activated and deactivated states of audio assistance.  Moreover, Lehota teaches “activating of the accessibility widget renders the web application usable and accessible by the screen reader user while unaffecting users not requiring the screen reader” [0009].  In addition, references (Lehota in view of Seymour and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between references highly suggests a reasonable expectation of success.

Regarding Claim 19, Lehota in view of Seymour teach wherein activating [and deactivating] the audio assistance includes selecting an area or button [in a corner] of the control interface. (Lehota [0006]: the accessibility widget is activated in response to manual selection of a link)
Seymour does teach “accessibility services components may be initiated or closed during normal operation” [0059]. However, Lehota in view of Seymour may not explicitly teach every aspect of wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface. 
Bradley teaches wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface. (Bradley [0034] [0051] [0052]: icon located in the corner of the control interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to select an area or button in a corner of the control interface for activating/deactivating the audio assistance as described by Bradley for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota in view of Seymour, with a reasonable expectation of success, for visibility purposes which allows the user to quickly switch between an activated and deactivated states of audio assistance.  Moreover, Lehota teaches “activating of the accessibility widget renders the web application usable and accessible by the screen reader user while unaffecting users not requiring the screen reader” [0009].  In addition, references (Lehota in view of Seymour and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between references highly suggests a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lehota in view of Seymour in Mesguich Havilio (US 2014/0331175 A1; hereafter “Mesguich Havilio”).

Regarding Claim 17, Lehota in view of Seymour may not explicitly teach every aspect of wherein the sound associated with subprocess includes at least one of a sound of a coin rattling for a payment, crumpling of paper for a deletion, and a clink for a creation.
Mesguich Havilio teaches wherein the sound associated with subprocess includes at least one of a sound of a coin rattling for a payment, crumpling of paper for a deletion, and a clink for a creation. (Mesguich Havilio [0012]: crumpling paper sound animation for deletion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
Applicant's subject matter for the sound associated with a subprocess includes a sound of crumpling of
paper for a deletion as described by Mesguich Havilio for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota in view of Seymour, with a reasonable expectation of success, because Mesguich Havilio teaches “[s]uch animations and sound effects provide clarity to the function being performed or otherwise enhance the user experience” [0029]. Moreover, Seymour teaches using a sound (e.g. cartoon style voices) associated with a subprocess [0055], thus, simply substituting one sound for another would be obvious to one of ordinary skill in the art. In addition, references (Lehota in view of Seymour and Mesguich Havilio) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio feedback. This close relation between the references highly suggests a reasonable expectation of success.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehota in view of Seymour in further view of Katsuranis (US 9,836,192 B2; hereafter “Katsuranis”).

Regarding Claim 18, Lehota in view of Seymour may not explicitly teach every aspect of additionally comprising an audio assistance interface superposed on a current window of the control interface allowing the user audio exploration of various elements of the current window of the control interface.
However, Katsuranis teaches additionally comprising an audio assistance interface superposed on a current window of the control interface allowing the user audio exploration of various elements of the current window of the control interface. (Katsuranis column 10 lines 10-30, 45-52, 65 to column
7 line 2: overlay an audio assistive interface with markers on a current window; column 7 lines 5-18, 40-
47: the markers are used by a screen reader in response to a user placing his/her finger over the screen
and are treated just like known elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the audio assistance interface superposed on a current window of the control interface as described by Katsuranis for the benefit of the enabling screen reader accessibility for a user interface as taught by Lehota in view of Seymour, with a reasonable expectation of success, in order to enhance user interaction with a user interface (Katsuranis column 8 lines 42-45; column 9 lines 18-22]. In addition, references (Lehota in view of Seymour and Katsuranis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Wong et al.
US 6,489,951 B1 – “A method and system for enabling a visually impaired user to use a touch-sensitive device. The present invention provides an interface for the visually impaired (IVI) system which enables a visually impaired user to use a touch-sensitive screen. The IVI system provides an explore mode in which a visually impaired user may determine which objects are on the touch-sensitive screen by dragging a finger over the touch-sensitive screen” [Abstract]


US Patent Application Publications
Bull et al.
US 2010/0064218 A1 – Directed to audio user interface that provides audio prompts that help a user interact with a user interface [Abstract]
Zotov et al.
US 2007/0262964 A1 – “the input provided by the user indicated that the toggle accessibility aid operation should be performed…Other examples of accessibility aids are screen readers” [0027]
Rose et al.
US 2007/0100883 A1 – Directed to interactive user interface for providing audio feedback when navigating collections of information [Abstract] [0001]
Lee 
US 2008/0129520 A1 – Directed to providing audio feedback [Fig. 2 and corresponding paragraphs]
Rottler 
US 2011/0173539 A1 – Directed to providing audio feedback [Fig. 11A and corresponding paragraphs]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        May 20, 2022